On Petition to Rehear
A petition to rehear has been filed on behalf of Mrs. Annie P. Feder, the widow of Sam Feder, deceased, based upon alleged errors in the original opinion of the *122Court. The petition does not comply with the rules of the Court because no new authority is cited, nor is any material fact overlooked. But due to the importance of the ease, and the commendable zeal of petitioner’s counsel, we feel obliged to make response to the assignments of error.
[1] The petitioner complains of the following erroneous statement in the original opinion, that at the time of decedent’s death he was the owner of real property of the approximate value of $70,000 when the record showed he was the owner of a one-half interest in said property. While we readily concede that this was error it is wholly immaterial inasmuch as the merits of the case were reviewed and determined on the basis that Sam Feder owned only a one-half interest.
[2] Complaint is made as to the erroneous conclusion that no impediments were placed in the way of the widow claiming dower. The conclusion of the Court was based upon the facts and the circumstances surrounding the parties. The correspondence between counsel for the respective parties and the pleadings in the case were not considered in deciding the point at issue. It is settled law that pleadings in any case is not evidence except where a fact is alleged to be true and admitted in the answer. The correspondence between counsel is not determinative of the issue of deforcement. At most it is only a remote circumstance.
The administration of Sam Feder’s estate by the personal representative is not important in determining the matter of the widow’s dower. She had dissented from the will and was entitled to her interest in the personalty, as if the said testator had died without a will; no com*123plaint is made that she did not receive her share of the personalty. Her secret marriage to the deceased was wholly foreign to the issue involved, and the alleged agreement between husband and wife that it “would not have anything to do with my holding in store or real estate” did not debar, or hinder, the widow in any way whatever to any legal action to have dower assigned to her, even if the widow’s testimony to that effect could be held competent under the “Dead man’s Statute.” This contention of error was discussed in the original opinion and the petition is a re-argument which is forbidden by the rules of the Court.
[3] Contention is made that we misapplied the case of “In re Moore’s Estate, 34 Tenn.App. 131, 234 S.W.2d 847” because the present suit was one in equity and was not a suit at law. The foregoing contention was fully discussed in the original opinion. However, we think the following response to the petition to rehear is conclusive of the issue:
“* * * A widow’s right to dower in the property of her husband is based on the statutes and common law of Tennessee. A court of equity has no authority to add mesne rents and profits to a widow’s legal dower interest, m the absence of a deforcement by the heirs, this Court having correctly held that there was no deforcement in the case at bar.” (Emphasis ours.)
It is further pointed out that the single issue before the Court was whether the widow is entitled to mesne rents and profits on her dower interest in her husband’s property when no application was made for it for more than five years after his death; her failure to apply for it after she had been paid in cash the full value *124of her dower interest. The learned counsel for petitioner is mistaken in construing the original opinion as to the exact time in which the widow must apply for assignment of dower. The Court does not hold that “she must act the day after ’ ’ her husband’s death, nor that she must dissent from the will otherwise than as required by law. Code, Section 31-605, T.C.A., to which counsel refers, provides that the widow must ‘ ‘ signify her dissent in open court, to be enjtered of‘record, within nine (9) ¡months after the probate of the will.” Sub-section (2) provides that where the whole property of decedent (including any bequest to the widow) she may sue for her dower “without any formal dissent.” Where the testator makes no provision whatever for the widow, as in the case at bar, the statute clearly contemplates that a dissent and an application for dower must be within nine (9) months after the will is probated. It is true there is no specific limitation of time in which application for dower must be made, yet a liberal and equitable consideration of her right in this regard will not justify delaying a petition for dower as long as five years after the will of deceased is probated, where the heirs or other beneficiaries are not shown to have been guilty of any wrongful' act of de-forcement.
The petitioner’s counsel again insists upon the case of Bettis v. McNider, 137 Ala. 588, 34 So. 813, as sustaining and controlling authority; also In re Dixon’s Estate, 73 Wyo. 236, 278 P.2d 258, 260, 50 A.L.R.2d 1240, wherein the statute of the State of New York applies to “interest of a surviving spouse”.
The cases do not deal with the specific right of dower in mesne rents and profits of decedent’s real property ex*125cept where there has been a deforcement of the widow. The petitioner also relies upon the case of Walker v. Walker, 46 Tenn. 571, which holds “that, before dower is assigned, the land (owned by deceased husband in joint tenancy with another) should be partitioned, and the wido wendowed of that moiety assigned by the partition to be her husband’s.” To this holding there can be no dissent by this Court. But it is no authority here since it is not disputed that the widow may assert her right of dower in her deceased husband’s “moiety” in an undivided interest. The question of dower in mesne rents and profits in such lands was not before the Court.
A case involving dower in an undivided interest in lands, the husband owning an “equal moiety” with another, is Duncan v. Greer, 173 Tenn. 555, 121 S.W.2d 564, wherein it is held:
“A widow, to whom her deceased husband’s half interest in town lot, owned by him and another in equal moieties as tenants in common, was assigned as dower, held life estate in half of such property as cotenant with owner of remaining half, and they were equally entitled to possession thereof, so that she was entitled to partition or sale for partition thereof.”
We have read in full the case of Administration & Trust Co. v. Catron, 171 Tenn. 268, 102 S.W.2d 59, cited by petitioner, and it has no application to the right of dower in an undivided interest of a deceased husband. It deals solely with the power of trustees to sell such lands without the consent of the cestui que trust.
After full consideration of the petition, we feel that the original opinion is correct. The petition to rehear is accordingly denied.